DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant elected Group I: claims 1-6 without traverse and cancelled Group II: claims 7-14 in Response filed 07/11/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “herringbone-type”, in line 1, is unclear and renders the claim indefinite. It is unclear to what the limitation “type” is intending to convey. Additionally, it is unclear what “herringbone” is referring to as herringbone is typically used to describe a pattern of repeating units, not the shape of an individual part. The individual parts tend to have a shape being rectangles, parallelograms, arrows, or hexagons, and if it is applicant’s intention, using claim language to describe the shape of the individual part would clarify the limitation.
For examination purposes, the shape of the fluid guiding unit will be interpreted as having a hexagon shape, 
Having a concave portion opposite the front member when comprising a recessed part, as shown in Fig 2 of the instant application, or 
Having a convex portion opposite the front member when comprising a protruding part, as shown in Fig 3 of the instant application.

Claims 2-6 are rejected by virtue of their dependency.

Claim Status
Claims 1-6 are pending, with claims 1-6 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. “Numerical Study of Pillar Shapes in Deterministic Lateral Displacement Microfluidic Arrays for Spherical Particle Separation” IEEE TRANSACTIONS ON NANOBIOSCIENCE, VOL. 14, NO. 6, SEPTEMBER 2015 hereinafter  Wei.

Regarding claim 1, Wei discloses an array gradient as a herringbone-type fluid guiding unit (Fig 6b) provided on a flow path (Fig 2) through which a fluid flows and guides cells or fine particles contained in the fluid to one side (Fig 6b). 
For examination purposes, a “forward direction” is interpreted as a being an upstream direction and a “rear direction” as being downstream direction along a flow path.
A leading edge of a hexagonal pillar (Fig 5b) as a front member which is provided on the flow path and formed so that a lateral width thereof increases in a rear direction from a front end part thereof with respect to a flow direction of the fluid (Fig 6b).
A trailing edge of a hexagonal pillar (Fig 5b) as a rear member extending rearward from the front member, having a protruding part protruding in a rear direction (Fig 5b).
The rear member may comprise a recessed part or a protruding part (instant claim 1, line 8). Under broadest reasonable interpretation, the rear member of Wei comprises the protruding part and therefore the recessed part is not a positively recited element. 
As such, the following claim limitation: “wherein, when the recessed part is formed in the rear member, the recessed part is formed so that a lateral width thereof decreases in a forward direction from the rear edge of the rear member, an angle between a first imaginary line and a second imaginary line respectively extending from a first apex positioned at a frontmost side toward left and right ends positioned at a rearmost side is greater than an angle between a third imaginary line and a fourth imaginary line respectively extending from a second apex positioned at a frontmost side of the front member toward left and right ends positioned at a rearmost side of the front member, and the angle between the first imaginary line and the second imaginary line is 180 degrees or less.” 
Does not further structurally limit the instant claim under broadest reasonable interpretation. 
“When” the recessed part is formed in the rear member does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. 
Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. 

Regarding claim 2, Wei discloses all of the limitations of claim 1, the rear member may comprise a recessed part or a protruding part (instant claim 1, line 8). Under broadest reasonable interpretation, the rear member of Wei comprises the protruding part and therefore the recessed part is not a positively recited element. As such, the following claim limitation: 
“wherein the recessed part is formed to have an inverted-V shape.” 
Does not further structurally limit the instant claim under broadest reasonable interpretation.
The limitation of claim 1, “when” the recessed part is formed in the rear member does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. 
Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. 

Regarding claim 3, Wei discloses all of the limitations of claim 1, the rear member may comprise a recessed part or a protruding part (instant claim 1, line 8). Under broadest reasonable interpretation, the rear member of Wei comprises the protruding part and therefore the recessed part is not a positively recited element. As such, the following claim limitation: 
“wherein the recessed part has an angle between the first and second imaginary lines of 160 degrees or more.” 
Does not further structurally limit the instant claim under broadest reasonable interpretation.
The limitation of claim 1, “when” the recessed part is formed in the rear member does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. 
Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. 

Regarding claim 4, Wei discloses all of the limitations of claim 1, wherein, when the protruding part is formed in the rear member (Fig 5b), the protruding part extends rearward from the front member and is formed so that a lateral width thereof decreases in the rear direction (Fig 6b).

Regarding claim 5, Wei discloses all of the limitations of claim 4, wherein the protruding part is formed to have a V shape (Fig 5b).

Regarding claim 6, Wei discloses all of the limitations of claim 1, wherein the front member is formed to have an inverted-V shape (Fig 5b).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hahn et al. US 20150285786 A1 discloses a herringbone-type fluid guiding unit on a flow path with a front member, a rear member having a recessed portion, where the angle of the apex of the recessed portion is greater than the angle of the apex of the front member.
Lee et al. WO 2011142518 A1 discloses a herringbone-type fluid guiding unit on a flow path with a front member, a rear member having a protrusion.
TONKOVICH et al. CN 104525072 A discloses a herringbone-type fluid guiding unit on a flow path with a front member, a rear member having a recessed portion, where the angle of the apex of the recessed portion is greater than the angle of the apex of the front member.
BUECHLER, K. US 20050136552 A1 discloses a herringbone-type fluid guiding unit on a flow path with a front member, a rear member having a recessed portion, where the angle of the apex of the recessed portion is greater than the angle of the apex of the front member.
Bhullar et al. discloses a herringbone-type fluid guiding unit on a flow path with a front member, a rear member having a recessed portion, where the angle of the apex of the recessed portion is greater than the angle of the apex of the front member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798